DETAILED ACTION
	This Office action is responsive to the following communication received:
06/03/2020 – Application papers received; 
07/13/2020 – Power of Attorney and Statement Under 37 CFR CFR 3.73; 
09/14/2020 – Preliminary amendment; 
10/09/2020 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/268,413 02/05/2019 PAT 10688358, which is a CON of 15/894,365 02/12/2018 PAT 10220277.
Drawings
The drawings were received on 06/03/2020.  These drawings are acceptable for examination purposes only.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one of the spacer elements comprises a partial ring around the inner barrel structure” (claim 23), and the “wherein a cross-section of the inner barrel structure taken perpendicular to a length of the bat at one or more locations is non-circular” (claims 30 and 36) along with “wherein the inner barrel structure is not concentric with the barrel shell” (claim 33) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification lacks proper antecedent basis for the language in claims 30 and 36, specifically “wherein a cross-section of the inner barrel structure taken perpendicular to a length of the bat at one or more locations is non-circular” and further lacks proper antecedent basis for the language in claim 33, specifically “wherein the inner barrel structure is not concentric with the barrel shell”.  Applicant’s attention is directed to the fact that claims 30, 33 and 36 are also the subject of a new matter rejection under 35 USC §112(a), set forth herein below.  Language similar to that outlined in this objection to the specification has been pointed out in the new matter rejection of the claims.  Should the applicant be unable to provide an effective rebuttal to the new matter rejection, the requirement for the inclusion of language in the specification to provide antecedent basis for the phrases outlined above will be rendered moot.  In other words, if the new matter rejection is not persuasively rebutted, the applicant may not add further language into the specification with regards to the features outlined supra. 
/
/
Status of Claims
	Claims 1-20 have been canceled, as directed.
	Claims 21-40 remain pending.

	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29, 31, 32, 34, 35 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,688,358.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘358 patent include all of the instant, claimed limitations with minor rearrangements to the combination of elements.  For example, the particulars of the barrel shell and inner barrel structures along with the spacer elements recited in instant claims 21-25, 30, 34, 35 and 37 may be found in claims 1, 3, 4, 7, 10 and 13 of the ‘358 patent.  The first and second compression values required by instant claims 27 and 38 may be found in claims 1, 7 and 14 of the ‘358 patent.  The collar required by instant claim 29 is part of claim 17 of the ‘358 patent.  By way of another example, the elastomeric material within the gap and required by instant claims 28, 32 and 40 may be found in claims 1, 7 and 13.  Last, the diverse gap spacing required by instant claims 21 and 39 is part of claims 11 and 15 of the ‘358 patent. 
Claims 30, 33 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,688,358 in view of Fitzgerald (US PUBS 2006/0258490).  
As to claims 30 and 36, the claimed invention of the ‘358 patent is silent as to a non-circular cross-section of the inner barrel structure at one or more locations.  Fitzgerald shows it to be old in a baseball bat to construct the inner core member with either a circular or non-
As to claim 33, no criticality has been established for the non-concentric relationship between the inner barrel structure and the barrel shaft.  In fact, the applicant’s specification makes it a point to emphasize that it is a concentric relationship between the barrel shell and the inner barrel structure that helps to facilitate radial deflection of the barrel shell without pivoting relative to the frame during a hit [SPECIFICATION, Paragraph [0049]].  Here, the “not concentric” feature must be looked at as a matter of design choice in the arrangement of the inner shell with respect to the outer barrel structure in the claimed device of the ‘358 patent.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-33 and 36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The language in each of claims 30 and 36, specifically “wherein a cross-section of the inner barrel structure taken perpendicular to a length of the bat at one or more locations is non-circular” is deemed to be new matter.  Also, the language in claim 33 requiring “wherein the inner barrel structure is not concentric with the barrel shell” is deemed to be new matter.  There is no written description and no drawing depiction of either of these features and thus there is no evidence that the inventor, at the time the application was filed, had possession of the claimed invention.  This is a continuation application of United States Application Serial No. 16/268,413, filed 02/05/2019, which is a continuation of United States Application Serial No. 15/894,365, filed 02/12/2018.  Neither of the parent files appears to disclose the features of claims 30, 33 and 36 discussed herein above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 23, 24, 25, 26, 34, 35, 37 and 39 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Peng (USPN 5,219,164). 
As to claim 21, Peng shows a ball bat (i.e., see annotated version of FIG. 2, herein below) comprising: a bat frame having a handle and an inner barrel structure; and a barrel shell formed with composite laminate material (i.e., col. 3, line 12), the barrel shell comprising a main barrel and a tapered section; wherein the inner barrel structure is positioned within the barrel shell and separated from the barrel shell by a gap along at least a portion of the barrel shell; and wherein the gap varies around a cross-section of the bat taken perpendicular to a length of the bat (i.e., in annotated FIG. 2, the gap varies along the cross-section of the bat, as evidenced by the labelling of a larger “Gap1” as compared to the gap labeled “Gap2”). 
    PNG
    media_image1.png
    493
    1063
    media_image1.png
    Greyscale

As to claim 22, at least two spacer elements (40, 50) are positioned between the inner barrel structure and the barrel shell.
As to claim 23, at least one of the spacer elements comprises a partial ring around the inner barrel structure. Here, the claim uses the term “comprising” and thus a spacer element that includes at least, or more of, a partial ring formation meets this language.  In Peng, the spacer (40) encircles the inner barrel structure for more than a partial region of the inner barrel. 
As to claim 24, the spacer elements extend radially outwardly from the inner barrel structure or radially inwardly from the barrel shell. With the spacers (40, 50) engaging both the barrel shell and the inner barrel structure, it may be said that the spacer elements extend radially outwardly or radially inwardly, depending upon what reference point is plane is designated. 
As to claim 26, an inner diameter in the tapered section is equal to an outer diameter of a first one of the spacer elements.  As spacer element (50) engages the walls of the tapered section of the main barrel, the inner diameter in the tapered section is equal to an outer diameter of the spacer element (50). 
As to claim 34, Peng shows a ball bat (i.e., see annotated version of FIG. 2, herein above) comprising: a bat frame having a handle and an inner barrel structure, the inner barrel structure (20) comprising a tapered region (i.e., col. 3,line 7) adjacent to the handle; a barrel shell (30) formed with one or more layers of composite laminate material (i.e., col. 3, line 12), wherein the barrel shell comprises a main barrel and a tapered section; and two spacer elements (40, 50) positioned between the barrel shell and the bat frame, wherein an inner diameter in the tapered section is equal to an outer diameter of a first one of the spacer elements (i.e., as spacer element (50) engages the walls of the tapered section of the main barrel, the inner diameter in the tapered section is equal to an outer diameter of the spacer element (50));  wherein a gap is positioned between the barrel shell and the inner barrel structure and extends between the two spacer elements. 
As to claims 25, 35 and 37, given one interpretation, the two spacer elements are 
As to claim 39, the gap varies around a cross-section of the bat taken perpendicular to a length of the bat (i.e., in annotated FIG. 2, the gap varies along the cross-section of the bat, as evidenced by the labelling of a larger “Gap1” as compared to the gap labeled “Gap2”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 35 and 37 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Peng (USPN 5,219,164).   Given a different interpretation of the term “integral”, while it may be argued that Peng does not explicitly state an integral formation of the spacer elements with either the inner barrel structure or the barrel shell, the patent laws have long-recognized that making a known device integral would not have been considered an unobvious step for one of ordinary skill in the art before the effective date of the claimed invention. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 

Claims 28, 29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (USPN 5,219,164) in view of Forsythe (USPN 7,014,580).  
As to claims 28 and 40, Peng does not disclose “a layer of elastomeric material positioned on the inner barrel structure between the barrel shell and the inner barrel structure, wherein a thickness of the layer of elastomeric material is less than a width of the gap” (claim 28) nor “a layer of elastomeric material around at least a portion of the inner barrel structure, 
As to claim 29, Peng does not explicitly disclose a collar positioned between the handle and the barrel shell.  In order to provide a smooth transition between the handle and the barrel shell (i.e., there may be some irregularity or gap or discontinuity present as a result of materials . 

Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (USPN 5,219,164) in view of Watari (US PUBS 2009/0280935).  Peng is silent as to a first compression value of the barrel shell and a second compression value of the inner barrel structure.  Watari discloses that either or both of an inner barrel structure and an outer shell portion of a bat may be formed of various composite material(s) including but not limited to glass and carbon, or just glass or just carbon.  Paragraphs [0043] and [0052] in Watari.  These diverse materials will inherently comprise differing compression values and thus the compression value of the shell may inherently be higher or lower than the compression value of the inner barrel structure simply depending upon which materials are used for each element. In view of the publication to Watari, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Peng by selecting suitable materials for each of the inner barrel structure and the barrel shell based upon the desired response characteristics of a particular bat (i.e., more or less flex or vibration control).  In addition, the selection of known materials to take advantage of the specific properties of the known materials has been established as being obvious to one of ordinary skill in the art.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
/
/
/
Claims 30, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (USPN 5,219,164) in view of Fitzgerald (US PUBS 2006/0258490).  
As to claim 30, Peng shows a ball bat (i.e., see annotated FIG. 2, herein below) 
    PNG
    media_image1.png
    493
    1063
    media_image1.png
    Greyscale

More specific to claim 30 and also with respect to claim 36, Peng is silent as to a non-circular cross-section of the inner barrel structure at one or more locations.  Fitzgerald shows it to be old in a baseball bat to construct the inner core member with either a circular or non-circular cross-section in order to vary the flexure of the bat.  See paragraphs [0047] and [0049] in Fitzgerald.  In view of the publication to Fitzgerald, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Peng by arranging the cross-section shape of the inner barrel structure (20) to be non-circular, the motivation being to enhance the ball-striking performance of the bat.   
As to claim 33, no criticality has been established for the non-concentric relationship between the inner barrel structure and the barrel shaft.  In fact, the applicant’s specification makes it a point to emphasize that it is a concentric relationship between the barrel shell and the inner barrel structure that helps to facilitate radial deflection of the barrel shell without pivoting relative to the frame during a hit (SPECIFICATION, Paragraph [0049]).  Here, the “not concentric” feature must be looked at as a matter of design choice in the arrangement of the inner shell with respect to the outer barrel structure.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Peng (USPN 5,219,164) in view of Fitzgerald (US PUBS 2006/0258490) and Watari (US PUBS 2009/0280935).  Peng in view of Fitzgerald has been discussed, above.  Peng, as modified by Fitzgerald, is silent as to a first compression value of the barrel shell and a second compression value of the inner barrel structure.  Watari discloses that either or both of an inner barrel structure and an outer shell portion of a bat may be formed of various composite material(s), including but not limited to glass and carbon, or just glass or just carbon.  Paragraphs [0043] and [0052] in Watari.  These diverse materials will inherently comprise differing compression values and thus the compression value of the shell may inherently be higher or lower than the compression value of the inner barrel structure simply depending upon which materials are used for each element. In view of the publication to Watari, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Peng by selecting suitable materials for each of the inner barrel structure and the barrel shell based upon the desired response characteristics of a particular bat (i.e., more or less flex or vibration control).  In addition, the selection of known materials to take advantage of the specific properties of the known materials has been established as being obvious to one of ordinary skill in the art.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Peng (USPN 5,219,164) in view of Fitzgerald (US PUBS 2006/0258490) and Forsythe (USPN 7,014,580).  Here, Peng in view of Fitzgerald has been discussed, above.  Peng, as modified by Fitzgerald, does not disclose “a layer of elastomeric material positioned on the inner barrel structure between the barrel shell and the inner barrel structure, wherein a thickness of the layer of .  

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Figs. 29-31 in Gray;
Fig. 9 in Chauvin;
Figs. 10E and 21A in Epling;
Figs. 4-8 in Gaff;
Figs. 2, 3, 7 and 9 in Sauders;
Figs. 10, 11A and 12 in Sutherland.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711